DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2018-205070, filed 10/31/2018, has been received and acknowledged. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, and 8 under 35 U.S.C. § 102(a)(1) over Otsuka (JP-62256411-A) have been fully considered and are persuasive. The rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Urata (U.S. 2012/0199254). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1, the claim recites various chemical components in various ranges. However, it is unclear if these ranges are intended to be, for example, atomic percent, weight percent, or volume percent. Until further clarification the ranges will be understood to be in atomic percent. Claims 2-7, and 9-11 are rejected as depending upon the above rejected claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Urata (U.S. 2012/0199254). 

Regarding Claim 1, and Claim 7, the examiner points out that the main component given within (1), having the caveats (2) through (15) is shown below:

                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.020
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            a
                            +
                            b
                            +
                            c
                            +
                            d
                            +
                            e
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                     (12)
                        
                            α
                            ≥
                            0
                        
                                                                                      (13)
                        
                            β
                            ≥
                            0
                        
                                                                                      (14)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (15)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2)-(4) can be removed since caveats (5), and (13)-(15) allow these to be in zero amounts. Further, caveats (7)-(9) can also be removed since these are also allowed to be in zero amounts. Thus (1) can be simplified to (16) shown below with the additional caveat of (17) requiring that the amount of boron and sulfur must allow the percentage of iron to fall between 0.735 and 0.900. 

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (16)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            b
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                                 (17)

Urata teaches an Fe-based nano-crystalline soft magnetic alloy and a method of forming the same (abstract, paragraph [0001]). Urata teaches Example 1 as being Fe80.8B12P6Cu1.2 of which is considered to reach upon the instant claim (paragraph [0047]; Table 2) and rewritten below in the instant form as shown within (18). 

                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            80.8
                                            )
                                        
                                    
                                    
                                        
                                            C
                                            u
                                        
                                        
                                            1.2
                                        
                                    
                                    )
                                
                                
                                    (
                                    82
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    12
                                
                            
                            
                                
                                    P
                                
                                
                                    6
                                
                            
                        
                                                                         (18)

Specifically, caveats (2)-(9), and (12)-(15) are satisfied, e.g., caveat (3) allows for X2 to be copper and in an amount between 0% and 50%; caveat (6) allows for boron in an amount of 2% to 20%; caveat (7) allows for phosphorus in an amount of 0% to 15%; caveat (12) allows for 1-(a+b+c+d+e+f) to be between 73.5% and 90%. The last element required by the instant claim and not included within Example 1 of Urata is sulfur in an amount of 0.1% to 3% (e.g., caveat (10). However, it would have been obvious to one of ordinary skill to allow for up to 0.5 wt% sulfur as Urata teaches within paragraphs [0024] that it is preferable that up to 0.5 wt% sulfur can be included within the contemplated alloy compositions described within paragraphs [0021]-[0024]. Urata teaches that a small amount of sulfur lowers the alloys melting temperature and viscosity in the molten state and is effective at promoting the spheroidizing of powders (paragraph [0034]). Thus, the remaining required caveats of the instant claim (10)-(11) are satisfied. Without showing the calculations the examiner points out that 0.5 wt% S within the composition above would be approximately 0.88 at% thus being within the range of 0.1 at% to 3 at% and satisfying caveat (10), and further 0.0088/0.12 = 0.073 thus satisfying caveat (11) (and Claim 7). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 4, Urata teaches the soft magnetic alloy comprising nanocrystals (paragraph [0007]). 
Regarding Claim 6, Urata does not teach a compound phase other than a bcc phase, and thus meets the limitation of any other compound phases being present in an amount of 5% or less. 
Regarding Claim 9, Urata teaches a dust core comprising the soft magnetic powder of claim 1 (paragraph [0045]). 
Regarding Claim 10, Urata teaches a magnetic component comprising the soft magnetic powder of claim 1 (paragraph [0045]). 
Regarding Claim 11, Urata teaches an electronic device comprising the soft magnetic powder of claim 1 (paragraph [0045]).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A, previously cited). 

Regarding Claim 1, the examiner points out that the main component given within (1), having the caveats (2) through (15) is shown below:
                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.020
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            a
                            +
                            b
                            +
                            c
                            +
                            d
                            +
                            e
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                     (12)
                        
                            α
                            ≥
                            0
                        
                                                                                      (13)
                        
                            β
                            ≥
                            0
                        
                                                                                      (14)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (15)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2)-(4) can be removed since caveats (5), and (13)-(15) allow these to be in zero amounts. Further, caveats (7)-(9) can also be removed since these are also allowed to be in zero amounts. Thus (1) can be simplified to (16) shown below with the additional caveat of (17) requiring that the amount of boron and sulfur must allow the percentage of iron to fall between 0.735 and 0.900. 

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (16)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            b
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                                 (17)

Kazuo teaches a composition having the base formula Fe(1-x-y)Sxβy, and further teaches that β can be boron (B) (page 18 of the original document, Figure 16). Further, Kazuo teaches that S is present in a range of 0.05 to 0.4; and that B is present in a range of 0.01 to 0.25. As such, the composition of Kazuo, e.g., Fe(1-(0.05-0.4)-(0.01-0.25))S(0.05-0.4)B(0.01-0.25) meets the composition as shown within (16) above, and all required caveats. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Claims 1, 4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566, previously cited). 

Regarding Claim 1, the examiner points out that the main component given within (1), having the caveats (2) through (15) is shown below:
                        
                            
                                
                                    
                                        
                                            (
                                            F
                                            e
                                        
                                        
                                            (
                                            1
                                            -
                                            
                                                
                                                    ∝
                                                    +
                                                    β
                                                
                                            
                                            )
                                        
                                    
                                    
                                        
                                            X
                                            1
                                        
                                        
                                            α
                                        
                                    
                                    
                                        
                                            X
                                            2
                                        
                                        
                                            β
                                        
                                    
                                    )
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            a
                                            +
                                            b
                                            +
                                            c
                                            +
                                            d
                                            +
                                            e
                                            +
                                            f
                                        
                                    
                                    )
                                
                            
                            
                                
                                    M
                                
                                
                                    a
                                
                            
                            
                                
                                    B
                                
                                
                                    b
                                
                            
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                            
                                
                                    S
                                    i
                                
                                
                                    d
                                
                            
                            
                                
                                    C
                                
                                
                                    e
                                
                            
                            
                                
                                    S
                                
                                
                                    f
                                
                            
                        
                                                (1)
                        
                            X
                            1
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            C
                            o
                             
                            a
                            n
                            d
                             
                            N
                            i
                        
                                                                  (2)
                        
                            X
                            2
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            A
                            l
                            ,
                             
                            M
                            n
                            ,
                             
                            A
                            g
                            ,
                             
                            Z
                            n
                            ,
                             
                            S
                            n
                            ,
                             
                            A
                            s
                            ,
                             
                            S
                            b
                            ,
                             
                            C
                            u
                            ,
                             
                            C
                            r
                            ,
                             
                            B
                            i
                            ,
                             
                            N
                            ,
                             
                            O
                            ,
                             
                            a
                            n
                            d
                             
                            r
                            a
                            r
                            e
                             
                            e
                            a
                            r
                            t
                            h
                             
                            e
                            l
                            e
                            m
                            e
                            n
                            t
                            s
                        
                         (3)
                        
                            M
                             
                            i
                            s
                             
                            o
                            n
                            e
                             
                            o
                            r
                             
                            m
                            o
                            r
                            e
                             
                            o
                            f
                             
                            N
                            b
                            ,
                             
                            H
                            f
                            ,
                             
                            Z
                            r
                            ,
                             
                            T
                            a
                            ,
                             
                            M
                            o
                            ,
                             
                            W
                            ,
                             
                            T
                            i
                            ,
                             
                            a
                            n
                            d
                             
                            V
                        
                                                (4)
                        
                            0
                            ≤
                            a
                            ≤
                            0.160
                        
                                                                                  (5)
                        
                            0.020
                            ≤
                            b
                            ≤
                            0.200
                        
                                                                               (6)
                        
                            0
                            ≤
                            c
                            ≤
                            0.150
                        
                                                                                  (7)
                        
                            0
                            ≤
                            d
                            ≤
                            0.060
                        
                                                                                  (8)
                        
                            0
                            ≤
                            e
                            ≤
                            0.030
                        
                                                                                  (9)
                        
                            0.0010
                            ≤
                            f
                            ≤
                            0.030
                        
                                                                          (10)
                        
                            0.005
                            ≤
                            f
                            /
                            b
                            ≤
                            1.50
                        
                                                                          (11)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            a
                            +
                            b
                            +
                            c
                            +
                            d
                            +
                            e
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                     (12)
                        
                            α
                            ≥
                            0
                        
                                                                                      (13)
                        
                            β
                            ≥
                            0
                        
                                                                                      (14)
                        
                            0
                            ≤
                            α
                            +
                            β
                            ≤
                            0.50
                        
                                                                            (15)

The examiner points out that in giving this claim the broadest reasonable interpretation, caveats (2)-(4) can be removed since caveats (5), and (13)-(15) allow these to be in zero amounts. Further, caveats (7)-(9) can also be removed since these are also allowed to be in zero amounts. Thus (1) can be simplified to (16) shown below with the additional caveat of (17) requiring that the amount of boron and sulfur must allow the percentage of iron to fall between 0.735 and 0.900. 

                        
                            
                                
                                    F
                                    e
                                
                                
                                    (
                                    1
                                    -
                                    
                                        
                                            (
                                            0.02
                                            -
                                            0.2
                                            )
                                            +
                                            (
                                            0.001
                                            -
                                            0.03
                                            )
                                        
                                    
                                    )
                                
                            
                            
                                
                                    B
                                
                                
                                    (
                                    0.02
                                    -
                                    0.2
                                    )
                                
                            
                            
                                
                                    S
                                
                                
                                    (
                                    0.001
                                    -
                                    0.03
                                    )
                                
                            
                        
                                             (16)
                        
                            0.735
                            ≤
                            1
                            -
                            (
                            b
                            +
                            f
                            )
                            ≤
                            0.900
                        
                                                                 (17)

Ohta teaches an ultrafine-crystalline alloy having the compositional formula Fe100-x-y-zAxByXz (paragraph [0009]). Ohta states that A may be Au, and that X can be S; and further that Au may be present in a range “x” of 0<x<5, B may be present in a range “y” of 10≤y≤22, and S may be present in a range “z” of 0≤z≤10 (paragraph [0009]). Thus, within the compositional confines of Ohta, a composition satisfying (16) and the remaining required caveats above must exist, e.g., Fe(100-(0-5)-(10-22)-(0-10))Au(0-5)B(10-22)S(0-10). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 4, Ohta teaches the alloy comprising nanocrystals (paragraph [0013]). 
Regarding Claim 6, Ohta does not teach a compound phase other than a bcc phase, and thus meets the limitation of any other compound phases being present in an amount of 5% or less. 
Regarding Claim 7, Ohta teaches an ultrafine-crystalline alloy having the compositional formula Fe100-x-y-zAxByXz (paragraph [0009]). Ohta states that A may be Au, and that X can be S; and further that Au may be present in a range “x” of 0<x<5, B may be present in a range “y” of 10≤y≤22, and S may be present in a range “z” of 0≤z≤10 (paragraph [0009]). Thus, within the compositional confines of Ohta, a composition satisfying (15) above must exist, e.g., Fe(100-(0-5)-(10-22)-(0-10))Au(0-5)B(10-22)S(0-10), and further that the caveat of the instant claim, i.e., 0.005 ≤ f/b ≤ 0.500 would be satisfied. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 9, Claim 10, and Claim 11, Ohta teaches the alloy of claim 1 being used to produce a dust core (required by Claim 9); a magnetic component (required by Claim 10); and an electronic device (required by Claim 11) (paragraph [0089])

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Urata (U.S. 2012/0199254) as applied to claim 1 above, and further in view of Yamada (JP-2011023673-A, previously cited). 

Regarding Claim 2, and Claim 3, Urata is relied upon for the reasons given above in addressing claim 1. Further, while in Figure 2, Urata teaches substantially circular particles, Urata does not explicitly teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urata with the concepts of Yamada with the motivation of producing denser parts having improved properties.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A, previously cited) as applied to claim 1 above, and further in view of Yamada (JP-2011023673-A, previously cited).

Regarding Claim 2, and Claim 3, Kazuo is relied upon for the reasons given above in addressing claim 1. However, Kazuo does not teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazuo with the concepts of Yamada with the motivation of producing denser parts having improved properties. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566, previously cited) as applied to claim 1 above, and further in view of Yamada (JP-2011023673-A, previously cited).

Regarding Claim 2, and Claim 3, Ohta is relied upon for the reasons given above in addressing claim 1. However, Ohta does not teach an average circularity. 
Yamada teaches an amorphous soft magnetic powder (translation, page 1, paragraph 1). Yamada teaches the powder having an average circularity as being 0.90 or more (translation, page 2, paragraph 8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Yamada teaches this feature allows for denser parts to be made, thus improving the properties of the parts (translation, page 2, paragraph 9). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohta with the concepts of Yamada with the motivation of producing denser parts having improved properties. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Urata (U.S. 2012/0199254) as applied to claim 4 above, and further in view of Henmi (U.S. 2018/0154434, previously cited). 

Regarding Claim 5, Urata is relied upon for the reasons given above in addressing claims 1, and 4. However, Urata is silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urata with the concepts of Henmi with the motivation of improving the magnetic properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta (U.S. 2016/0027566, previously cited) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434, previously cited). 

Regarding Claim 5, Ohta is relied upon for the reasons given above in addressing claims 1, and 4. However, Ohta is silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohta with the concepts of Henmi with the motivation of improving the magnetic properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP-08064408-A, previously cited) as applied to claim 1 above, and further in view of Henmi (U.S. 2018/0154434, previously cited). 

Regarding Claim 5, Kazou is relied upon for the reasons given above in addressing claims 1, and 4. However, Kazou is silent to the degree of crystallinity within the nanocrystals. 
Henmi teaches a soft magnetic material and method for manufacture (abstract). Henmi teaches nanocrystals having a crystallinity of 25% or more (paragraphs [0023], and [0034]). Henmi teaches that soft magnetic properties are improved with high degrees of crystallinity (paragraph [0034]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kazou with the concepts of Henmi with the motivation of improving the magnetic properties.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735